  Case 17-02239         Doc 44     Filed 10/30/18 Entered 10/30/18 11:25:59              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-02239
         RITA MCCLINTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/26/2017.

         2) The plan was confirmed on 04/06/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 09/27/2018.

         6) Number of months from filing to last payment: 15.

         7) Number of months case was pending: 21.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-02239        Doc 44       Filed 10/30/18 Entered 10/30/18 11:25:59                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $3,440.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $3,440.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,278.56
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $161.44
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $3,440.00

Attorney fees paid and disclosed by debtor:                   $13.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Acceptance Now                   Unsecured      4,114.00            NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured         789.00        789.06          789.06           0.00       0.00
CACH                             Unsecured           1.00           NA              NA            0.00       0.00
CACH                             Unsecured            NA       1,424.83        1,424.83           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         500.00        375.00          375.00           0.00       0.00
COMPUTER CREDIT INC              Unsecured         240.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT       Unsecured         353.00           NA              NA            0.00       0.00
Iq Data International            Unsecured      5,951.00            NA              NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA           0.00            0.00           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA         366.76          366.76           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         317.00          0.00            0.00           0.00       0.00
LAS COLINAS MEDICAL CENTER       Unsecured         130.03        130.03          130.03           0.00       0.00
MBB                              Unsecured         335.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO        Unsecured         367.00           NA              NA            0.00       0.00
MID AMERICA BANK                 Unsecured         303.00        357.83          357.83           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured            NA         786.90          786.90           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      2,500.00       1,917.78        1,917.78           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,002.00       1,048.79        1,048.79           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,008.00       1,067.05        1,067.05           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         355.00        400.25          400.25           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         853.00        909.34          909.34           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         371.00        417.12          417.12           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         395.00        441.62          441.62           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      1,098.00       1,161.24        1,161.24           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         194.00        559.87          559.87           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured         975.00        975.28          975.28           0.00       0.00
QUANTUM3 GROUP LLC               Secured       28,264.00           0.00            0.00           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured            NA     20,602.50        20,602.50           0.00       0.00
Rush Medical Center              Unsecured         171.33           NA              NA            0.00       0.00
TIDEWATER FINANCE COMPANY        Unsecured            NA     12,129.39        12,129.39           0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      1,339.00       1,200.48        1,200.48           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-02239          Doc 44     Filed 10/30/18 Entered 10/30/18 11:25:59                  Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim        Claim        Claim         Principal       Int.
Name                                Class    Scheduled     Asserted     Allowed          Paid          Paid
UNIVERSITY OF PHOENIX            Unsecured      1,846.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim          Principal                 Interest
                                                           Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                       $0.00                 $0.00               $0.00
      Mortgage Arrearage                                     $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                $0.00                 $0.00               $0.00
      All Other Secured                                      $0.00                 $0.00               $0.00
TOTAL SECURED:                                               $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00                 $0.00               $0.00
       Domestic Support Ongoing                              $0.00                 $0.00               $0.00
       All Other Priority                                    $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                              $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $47,061.12                  $0.00               $0.00


Disbursements:

       Expenses of Administration                             $3,440.00
       Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                          $3,440.00




UST Form 101-13-FR-S (09/01/2009)
  Case 17-02239         Doc 44      Filed 10/30/18 Entered 10/30/18 11:25:59                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/30/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
